98 Ariz. 156 (1965)
402 P.2d 573
Lucille TILLER, Appellant,
v.
Sam D. TILLER, Appellee.
No. 8484.
Supreme Court of Arizona. En Banc.
June 3, 1965.
Douglas C. Howard, Tucson, for appellant.
No appearance for appellee.
UDALL, Justice.
This is an appeal in a divorce action wherein the appellant, Lucille Tiller, was the plaintiff and the appellee, Sam Tiller, *157 was the defendant, the plaintiff having received a judgment of divorce which incorporated and adopted a property settlement made by the parties. Subsequently a controversy arose regarding the nature of the payments to be made to the wife as result of the property settlement and the subsequent judgment incorporating the settlement. Appellant contends that the order is enforceable by contempt proceedings. The appellee contends that the payments were a contractual obligation and therefore not enforceable by contempt. The trial judge held for the appellee.
Appellant has raised several errors challenging the judgment of the trial court. Appellee has not favored us with a brief and this case has been submitted for decision under Rule 7(a)2, Rules of the Supreme Court, 17 A.R.S. As there are debatable issues this Court will assume that the failure to file an answering brief is a confession of reversible error on the part of the appellee. Wilson v. Wilson, 94 Ariz. 353, 385 P.2d 226 (1963); Siemers v. Randall, 94 Ariz. 302, 383 P.2d 753 (1963); Barrett v. Hiney, 94 Ariz. 133, 382 P.2d 240 (1963); Tom v. Baca, 93 Ariz. 96, 378 P.2d 912 (1963); Nelson v. Nelson, 91 Ariz. 215, 370 P.2d 952 (1962); Stover v. Kesmar, 84 Ariz. 387, 329 P.2d 1107 (1958); Dowding v. Smithers, 82 Ariz. 261, 311 P.2d 967 (1957).
Judgment reversed.
LOCKWOOD, C.J., STRUCKMEYER, V.C.J., and BERNSTEIN and McFARLAND, JJ., concurring.